OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, without costs, and matter remitted to Supreme Court, Erie County, for a hearing on the petition. Taken at face value, relator’s papers were sufficient to entitle him to have the court “hear the evidence” on whether, as he in effect claims, he is not the escapee named in the South Carolina warrant (see CPLR 7009, subd [c]; People ex rel. Degina v Delaney, 53 AD2d 880).
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer. Taking no part: Judge Gabrielli.